[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Moore v. Mt. Carmel Health Sys., Slip Opinion No. 2022-Ohio-4200.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-4200
  MOORE, CONSERVATOR, APPELLANT, v. MOUNT CARMEL HEALTH SYSTEM,
        D.B.A. MOUNT CARMEL ST. ANN’S HOSPITAL ET AL., APPELLEES.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Moore v. Mt. Carmel Health Sys., Slip Opinion No.
                                   2022-Ohio-4200.]
Court of appeals’ judgment affirmed on the authority of Clawson v. Hts.
        Chiropractic Physicians, L.L.C.
(No. 2021-0372―Submitted November 22, 2022―Decided November 29, 2022.)
 APPEAL from the Court of Appeals for Franklin County, No. 2017APE-10-754,
                                    2020-Ohio-6695.
                                 __________________
        {¶ 1} The judgment of the court of appeals is affirmed on the authority of
Clawson v. Hts. Chiropractic Physicians, L.L.C., ___ Ohio St.3d ___, 2022-Ohio-
4154, ___ N.E.3d ___.
        O’CONNOR, C.J., and KENNEDY, FISCHER, and DEWINE, JJ., concur.
                            SUPREME COURT OF OHIO




       DONNELLY, STEWART, and BRUNNER, JJ., dissent for the reasons stated in
Justice Brunner’s dissenting opinion in Clawson.
                              _________________
       Colley, Shroyer & Abraham Co., L.P.A., and David I. Shroyer, for
appellant, Michael Moore, conservator of the person and estate of Justin T. Moore.
       Carpenter, Lipps & Leland, L.L.P., Theodore M. Munsell, Joel E. Sechler,
and Emily M. Vincent, for appellees Eric Humphreys, M.D., and Central Ohio
Anesthesia, Inc.
                              _________________




                                        2